DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 22-27, and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minaberry (EP 0 324 703).
As to claim 1, Minaberry discloses a drill assembly that includes only one drill and a displacement unit, wherein:


the drill includes a drill bit 14 and/or a drill flight 14 attached to a central shaft 13, wherein the drill bit and/or drill flight co-terminate at a first terminal end of the drill;
said first terminal end is the terminal end of the drill that is configured to enter the ground first; and
the central shaft 13 is a thin elongate member that extends between the longitudinally separated terminal ends of the drill; and
the drill is releasably or permanently attached to the displacement unit such that when the drill is attached to, and engaged with, the displacement unit, in operation the drill oscillates along its longitudinal axis.
As to claim 2, Minnaberry discloses wherein, said drill is an auger 14.
As to claim 3, Minnaberry discloses wherein, said drill bit includes a bulb end (generally at 14, as broadly recited, the outlined shape of 14 would be considered bulb shaped).
As to claim 22, Minnaberry discloses wherein, the drill assembly includes only a single drill in the form of an auger 14 such that, when engaged, the displacement unit (10, 11, 15, 17) imparts a vibration or longitudinal oscillation to the drill that is configured to modify the properties of material surrounding said drill.

As to claim 23, Minaberry discloses wherein, the guide channel follows a smooth wave like path (17).  
As to claim 24, Minaberry discloses wherein, the guide channel is sinusoidal (17).
As to claim 25, Minaberry discloses wherein, the guide channel is at least 1, and up to 100 (inclusive), wavelengths in length.  Minaberry appears to disclose at least 6 wavelengths.
As to claim 26, Minaberry discloses wherein, the number of wavelengths is between 1 and 10 inclusive.  Minaberry appears to disclose at least 6 wavelengths.
As to claim 27, Minaberry discloses wherein, the guide channel is made up of a plurality of partial waves or a superposition of waveforms 17.
As to claim 29, Minaberry discloses wherein, there is either a drill bit or a drill flight 14, but not both.
As to claim 30, Minaberry discloses wherein, there is a drill flight 14.
As to claim 31, Minaberry discloses wherein, the drill includes an alpha section (i.e. widest portion of auger 14) which is a portion of the drill with a maximum cross sectional dimension greater than a maximum cross sectional dimension of the central shaft 13.  Figure 1, shows the auger 14 having a maximum cross-sectional dimension greater than the shaft 13. 
As to claim 32 Minaberry discloses wherein, said alpha section is located within the portion of the drill that includes the drill flight 14.
As to claim 33, Minaberry discloses wherein, the alpha section (i.e. widest portion of auger 14), in cross section, is circular with the longest axis being the maximum cross sectional dimension.

As to claim 34 Minaberry discloses the method of using a drill assembly claimed in claim 1 including a displacement device and a drill which includes the following steps:
(i)    insert drill into a ground surface;
(ii)    continue drilling until a required depth is reached then engage the displacement device to commence compacting/consolidating surrounding ground material;
(iii) withdraw drill with displacement device operating.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minaberry (EP 0 324 703).
As to claim 28, Minaberry discloses all that is claimed except wherein, the guide channel has a peak to trough distance of between 1 mm and 400mm.  Minaberry is silent to the guide channel having a peak to trough distance of between 1 mm and 400mm; however, Minaberry appears to fall within such range.  It would have been obvious matter of design choice to provide the guide channel having a peak to trough distance of between 1 mm and 400mm, since discovering the optimum or workable ranges by routine experimentation is considered routine to one of ordinary skill in the art.
Allowable Subject Matter
Claims 6-21 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 35, the prior art of record fails to show or suggest the drill assembly and displacement unit including a delivery tube as specifically recited.  The prior art, such as Minaberry, discloses the drill assembly and displacement unit; however, the provision of a delivery tube would render Minaberry unsatisfactory for its intended purpose.

Response to Arguments
Applicant’s arguments, see response, filed 2/8/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL